Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduced “a developing cartridge” in line 2 and claim 5 also introduces “a developing cartridge” in line 3.  It is unclear if the developing cartridge introduced in claim 5 is improperly written and intended to refer back to that in claim 1, or if claim 5 is intending to introduce a new or second developing cartridge.
Subsequently throughout the claims, it is unclear whether each incidence of “the developing cartridge” is referring back to that in claim 1 or that in claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamimura (US Pub.2007/0140725).
Regarding claim 1, Kamimura (US Pub.2007/0140725) teaches a cartridge arrangement (fig.2) comprising: a drum cartridge (fig.3, #27) that enables a developing cartridge to be mountable thereon (see fig.2, #30 mounted on #27), the drum cartridge comprising: a photosensitive drum rotatable about a shaft extending in a first direction (fig.3, #28 with shaft #34, extending ‘into the page’); a drum frame having a first side and a second side spaced apart in the first direction (fig.3, #144; para.0083), the photosensitive drum extending between the first side and the second side (para.0086); an electrically conductive movable member (fig.11&14, #167 movable around #170) positioned along the first side of the drum frame (fig.14, #167/#164 located along side first side of process cartridge when mounted in the apparatus, see fig.8, #164 along side wall of #30 when mounted with #27 inside apparatus; para.0210&0248); and a guide surface positioned toward the photosensitive drum relative to the electrically conductive movable member (fig.3, #147/#153 to receive fig.6,#118, see para.0230; 
Regarding claim 2, Kamimura (US Pub.2007/0140725) teaches a cartridge arrangement wherein the drum cartridge further comprises comprising: an electrically conductive resilient member (para.0093-0095) configured to apply pressure to the movable member toward the photosensitive drum (para.0093; fig.2, #150 provides pressure to #117 via contact with #36 toward #28).
Regarding claim 3, Kamimura (US Pub.2007/0140725) teaches a cartridge arrangement wherein the resilient member is a spring (para.0095).
Regarding claim 4, Kamimura (US Pub.2007/0140725) teaches a cartridge arrangement wherein the resilient member is a coil spring (para.0095).
Regarding claim 5, Kamimura (US Pub.2007/0140725) teaches a cartridge arrangement further comprising: a developing cartridge (fig.11, #30) mountable on the drum cartridge (fig.2), the developing cartridge comprising: a developing roller (fig.4, #38) including a developing roller shaft extending in the first direction (fig.4, #52 extending ‘into the page’); a casing capable of containing a developer material (fig.4, #36); and a developing electrode (fig.7,8,&11, #117 having #121, #122, #118) having a first end portion (fig.7,8&11, near #118) and a second end portion (fig.7,8&11, #112) located farther away from the developing roller shaft than the first end portion (fig.11, #112 farther from #52), the first end portion configured to be electrically connected to 
Regarding claim 6, Kamimura (US Pub.2007/0140725) teaches a cartridge arrangement wherein the casing extends in a second direction that crosses the first direction (fig.11, #36 has a dimension of up-down, crossing ‘into the page’), wherein the developing roller is located at one end of the casing in the second direction (fig.11, #38 located toward bottom of #36), and wherein the second end portion of the developing electrode is farther away in the second direction from the one end of the casing than the first end portion is from the one end of the casing (fig.11, #122 farther away from bottom end than #118).
Regarding claim 7, Kamimura (US Pub.2007/0140725) teaches a cartridge arrangement wherein the developing electrode is pivotable about a rotation axis extending in the first direction with respect to the first end portion (fig.7, once #118 is mounted on #52, #117 is pivotable about #52 until screw #130 is attached).
Regarding claim 11, Kamimura (US Pub.2007/0140725) teaches a cartridge arrangement wherein the developing roller shaft is electrically conductive (para.0116).
Regarding claim 12, Kamimura (US Pub.2007/0140725) teaches a cartridge arrangement wherein the developing electrode is electrically conductive (para.0198).
Regarding claim 13, Kamimura (US Pub.2007/0140725) teaches a cartridge arrangement wherein the developing electrode is made of a conductive resin (para.0198).

Regarding claim 15, Kamimura (US Pub.2007/0140725) teaches a cartridge arrangement wherein the developing electrode serves as a first bearing that rotatably supports the developing roller shaft (fig.7, #118 to mount on #52; para0155).
Regarding claim 16, Kamimura (US Pub.2007/0140725) teaches a cartridge arrangement wherein the developing electrode has a shaft hole that extends in the first direction and that has a cylindrical inner peripheral surface, and wherein the developing roller shaft is inserted into the shaft hole (fig.7, #52 intended to be inserted in hole of #118; para.0155).
Regarding claim 18, Kamimura (US Pub.2007/0140725) teaches a cartridge arrangement wherein when the developing cartridge is mounted on the drum cartridge (fig.2), the first end portion of the developing electrode is in contact with one portion of the drum cartridge (fig.11, #118 would be in contact with fig.3, bottom of #153; para.0097).
Regarding claim 19, Kamimura (US Pub.2007/0140725) teaches a cartridge arrangement wherein when the developing cartridge is mounted on the drum cartridge (fig.2), the second end portion of the developing electrode is in contact with an other portion of the drum cartridge (fig.3,8,&11, based on the positional relationship of #122 .

Allowable Subject Matter
Claims 8, 9-10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Prior art does not disclose or suggest the claimed “electrode is pivotable about the rotation axis between a first position and a second position, wherein the casing has a first restricting surface …and a second restricting surface that is in contact with the second end portion of the developing electrode” in combination with the remaining claim elements as set forth in claim 8.
Prior art does not disclose or suggest the claimed “the second end portion of the developing electrode has a hole extending in the first direction, wherein the casing includes a casing shaft inserted into the hole, and wherein a length of the hole is longer than … the casing shaft in a pivotal direction of the second end portion about the rotation axis” in combination with the remaining claim elements as set forth in claims 9-10.
Prior art does not disclose or suggest the claimed “further includes a second bearing extending between a third end portion and a fourth end portion located farther away from the developing roller shaft than the third end portion is from the developing roller shaft, and wherein the second bearing is pivotable about the rotation axis with respect to the casing” in combination with the remaining claim elements as set forth in claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshino et al. (US Pub.2003/0223775) teach a mountable developing cartridge wherein the electrical contact of the cartridge is in contact with the cartridge guide members, but fail to teach an electrically conductive movable member applying pressure to press the cartridge toward a drum.
Odgawa et al. (US 6,070,028) teach a process cartridge wherein a positioning post is also an electrical contact and touches the apparatus guide; however, there is no movable electrically conductive member pressing the post into the guide and it is not for mounting a developing unit in a drum cartridge.
Mikuni (US Pub.2015/0185687) teaches a developing cartridge for mounting on a drum cartridge with an electrode within the developing cartridge guide, but no electrically conductive movable member to press the cartridge toward the drum.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 5-7, 11-12, 14-16, and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        /LKR/
2/11/2021